

115 HR 6508 IH: Hospital Price Transparency and Disclosure Act of 2018
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6508IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Lipinski introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for the public disclosure of charges for certain
			 hospital and ambulatory surgical center treatment episodes.
	
 1.Short titleThis Act may be cited as the Hospital Price Transparency and Disclosure Act of 2018. 2.Public disclosure of hospital dataPart B of title II of the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by adding at the end the following new section:
			
 249.Data reporting by hospitals and ambulatory surgical centers and public posting(a)Semiannual reporting requirementNot later than 80 days after the end of each semiannual period beginning January 1 or July 1 (beginning more than one year after the date of the enactment of this section), a hospital and an ambulatory surgical center shall report to the Secretary the following data:
 (1)In the case of a hospital— (A)the frequency of occurrence for such hospital during such period of each treatment episode identified under subsection (c)(1) for a condition or disease selected under subparagraph (A) or (B) of such subsection (or updated under subsection (c)(3)), furnished in an inpatient or outpatient setting, respectively; and
 (B)if care was furnished for such a treatment episode by such hospital during such period— (i)the total number of such treatment episodes for which care was so furnished by the hospital during such period;
 (ii)the insured individual average charge (as computed under subsection (e)(3)) by the hospital for such treatment episode during such period; and
 (iii)the uninsured individual average charge (as computed under subsection (e)(4)) by the hospital for such treatment episode during such period.
 (2)In the case of an ambulatory surgical center— (A)the frequency of occurrence for such center during such period of each treatment episode identified under subsection (c)(1) for a condition or disease selected under subparagraph (C) of such subsection (or updated under subsection (c)(3)); and
 (B)if care was furnished for such a treatment episode by such center during such period— (i)the total number of such treatment episodes for which care was so furnished by the center during such period;
 (ii)the insured individual average charge (as computed under subsection (e)(3)) by the center for such episode during such period; and
 (iii)the uninsured individual average charge (as computed under subsection (e)(4)) by the center for such episode during such period.
								(b)Public availability of data
 (1)Public posting of dataThe Secretary shall promptly post, on the official public Internet site of the Department of Health and Human Services, the data reported under subsection (a) and an appropriate link, with respect to a hospital or center for which the data is reported, to other consumer quality information maintained on such site (or a site maintained by the Centers for Medicare & Medicaid Services) relating to the hospital or center. Such data shall be set forth in a manner that promotes charge comparison among hospitals and among ambulatory surgical centers.
 (2)Notice of availabilityA hospital and an ambulatory surgical center shall prominently post at each admission site of the hospital or center a notice of the availability of the data reported under subsection (a) on the official public Internet site under paragraph (1).
 (c)Specification of treatment episodesFor purposes of this section: (1)In generalThe Secretary shall identify treatment episodes for each of the following:
 (A)The 100 conditions and diseases selected by the Secretary as being the most frequently treated conditions and diseases in a hospital inpatient setting.
 (B)The 100 conditions and diseases selected by the Secretary as being the most frequently treated conditions and diseases in a hospital outpatient setting.
 (C)The 100 conditions and diseases selected by the Secretary as being the most frequently treated conditions and diseases in an ambulatory surgical center setting.
 (2)Agreement with IOMIn carrying out paragraph (1), the Secretary may enter into an agreement with the Institute of Medicine to define a treatment episode for any condition or disease selected by the Secretary under this subsection. Such a definition may take into account the varying complexity associated with respect to different treatments.
 (3)Updating selectionThe Secretary shall periodically update the conditions and diseases selected under paragraph (1). (d)Civil money penaltyThe Secretary may impose a civil money penalty of not more than $10,000 for each knowing violation of subsection (a) or (b)(2) by a hospital or an ambulatory surgical center. The provisions of subsection (i)(2) of section 351A shall apply with respect to civil money penalties under this subsection in the same manner as such provisions apply to civil money penalties under subsection (i)(1) of such section.
					(e)Administrative provisions
 (1)In generalThe Secretary shall prescribe such regulations and issue such guidelines as may be required to carry out this section.
 (2)Classification of servicesThe regulations and guidelines under paragraph (1) shall include rules on the classification of different treatment episodes and the assignment of items and procedures to those episodes.
						(3)Computation of insured individual average charges
 (A)In generalFor purposes of subsections (a)(1)(B)(ii) and (a)(2)(B)(ii), an insured individual average charge for a treatment episode, with respect to a hospital or ambulatory surgical center during a period, shall be computed as the average of the rates (including any applicable copayment, coinsurance, other cost sharing, or other fees, such as facility fees, associated with treatment in the hospital or center) for such episode that have been negotiated by the hospital or ambulatory surgical center, respectively, with the 5 most used health insurance providers for such hospital or center during such period.
 (B)5 most used health insurance providersFor purposes of subparagraph (A), the 5 most used health insurance providers, with respect to a hospital or ambulatory surgical center during a period, are the 5 group health plans or insurance issuers offering health insurance coverage—
 (i)that have negotiated with the hospital or center a rate for the treatment episode involved; and (ii)the enrollees of which represent the highest number of patients of the hospital or center, respectively.
								(4)Computation of uninsured individual average charges
 (A)In generalFor purposes of subsections (a)(1)(B)(iii) and (a)(2)(B)(iii), an uninsured individual average charge for a treatment episode, with respect to a hospital or ambulatory surgical center during a period, shall be computed as the average of the total amounts charged for such an episode for which care was furnished to an uninsured individual by such hospital or ambulatory surgical center during such period.
 (B)Uninsured individual definedFor purposes of subparagraph (A), the term uninsured individual means, with respect to care furnished to the individual by a hospital or ambulatory surgical center, an individual who does not have insurance or other third-party contractual benefits that provides payment for costs incurred for such care.
 (5)Form of report and noticeThe regulations and guidelines under paragraph (1) shall specify the electronic form and manner by which a hospital or an ambulatory surgical center shall report data under subsection (a) and the form for posting of notices under subsection (b)(2).
						(f)Rules of Construction
 (1)Non-preemption of State lawsNothing in this section shall be construed as preempting or otherwise affecting any provision of State law relating to the disclosure of charges or other information for a hospital or an ambulatory surgical center.
 (2)ChargesNothing in this section shall be construed to regulate or set hospital or ambulatory surgical center charges.
 (g)Hospital and ambulatory surgical center definedFor purposes of this section, the terms hospital and ambulatory surgical center have the meaning given such terms by the Secretary.. 